                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE
                                      COLUMBIA DIVISION


KAREN MCNEIL, et al.,
On behalf of themselves and all others similarly
situated,                                                        Case No. 1:18-cv-00033
                                                                 Judge Campbell / Frensley
Plaintiffs,

v.

COMMUNITY PROBATION SERVICES, LLC,
et al.,


Defendants.


     PLAINTIFFS’ (1) MOTION TO SUBSTITUTE LUCINDA BRANDON AS A NAMED
       PLAINTIFF AND (2) MOTION TO FILE A SECOND AMENDED COMPLAINT

         For the reasons set forth in the accompanying memorandum of law, Plaintiffs respectfully

move pursuant to Rule 21 of the Federal Rules of Civil Procedure to substitute Lucinda Brandon

for Sonya Beard as a named Plaintiff, and, pursuant to Rule 15, to file a second amended

complaint.1

         A Proposed Order granting these Motions is attached hereto.


Dated: April 1, 2018                                           Respectfully Submitted,

                                                               s/ Elizabeth Rossi

Elizabeth Rossi (pro hac vice)                                 David W. Garrison, BPR 24968
Jonas Wang (pro hac vice)                                      Scott P. Tift, BPR 27592
Eric Halperin (pro hac vice)                                   BARRETT JOHNSTON MARTIN &
CIVIL RIGHTS CORPS                                             GARRISON, LLC
910 17th Street NW, Suite 200                                  Philips Plaza
Washington, DC 20006                                           414 Union Street, Suite 900

1
  Plaintiffs conferred with opposing counsel regarding these Motions. Counsel stated they would need to see the
Motions before they could know whether they would oppose, though CPS Defendants stated that they do not expect
to oppose. Counsel for the County Defendants stated that they would file a notice of non-opposition promptly if, after
seeing Plaintiffs’ Motions, they do not oppose.


                                       1
     Case 1:18-cv-00033 Document 241 Filed 04/01/19 Page 1 of 3 PageID #: 6771
Telephone: (202) 599-0953                       Nashville, TN 37219
Facsimile: (202) 609-8030                       Telephone: (615) 244-2202
elizabeth@civilrightscorps.org                  Facsimile: (615) 252-3798
jonas@civilrightscorps.org                      dgarrison@barrettjohnston.com
eric@civilrightscorps.org                       stift@barrettjohnston.com

Matthew J. Piers (pro hac vice)                 Kyle Mothershead, BPR 22953
Chirag G. Badlani (pro hac vice)                414 Union Street, Suite 900
Kate E. Schwartz (pro hac vice)                 Nashville, TN 37219
HUGHES SOCOL PIERS RESNICK                      Telephone: (615) 982-8002
& DYM, LTD.                                     Facsimile: (615) 229-6387
70 W. Madison St., Suite 4000                   kyle@mothersheadlaw.com
Chicago, Illinois 60602
Telephone: (312) 580-0100
Facsimile: (312) 580-1994
mpiers@hsplegal.com
cbadlani@hsplegal.com
kschwartz@hsplegal.com

Attorneys for Plaintiffs and Proposed Classes




                                    2
  Case 1:18-cv-00033 Document 241 Filed 04/01/19 Page 2 of 3 PageID #: 6772
                               CERTIFICATE OF SERVICE

       I certify that on April 1, 2019, I electronically filed the foregoing Plaintiffs’ Motion to

Substitute and Motion to File Second Amended Complaint using the CM-ECF System, which

caused notice to be sent to all counsel of record who are registered with the CM/ECF system,

including the following Counsel for Defendants:

Daniel H. Rader, IV                                 Cassandra M. Crane
Moore, Rader, Clift & Fitzpatrick, P.C.             Farrar & Bates
P O Box 3347                                        211 Seventh Avenue, North
Cookeville, TN 38502                                Suite 500
(931) 526-3311                                      Nashville, TN 37219
Fax: (931) 526-3092                                 615-254-3060
Email: danny@moorerader.com                         Fax: 615-254-9835
                                                    Email: casey.crane@farrar-bates.com
Brandt M. McMillan
Tune, Entrekin & White, P.C.                        John Christopher Williams
315 Deaderick Street                                Williams Law and Mediation Group
Suite 1700                                          101 S 1st Street
Nashville, TN 37238                                 Pulaski, TN 38478
(615) 244-2770                                      (931) 363-6500
Email: bmcmillan@tewlawfirm.com                     Fax: (931) 363-8904
                                                    Email: cwilliams@newsouthlaw.com
Timothy N. O’Connor
Tune, Entrekin, & White, P.C.
315 Deaderick St., Ste. 1700
Nashville, TN 37238-1700
p: (615) 244-2770
Email: toconnor@tewlawfirm.com

Robyn Beale Williams
Farrar & Bates
211 Seventh Avenue, North
Suite 500
Nashville, TN 37219
(615) 254-3060
Fax: (615) 254-9835
Email: robyn.williams@farrar-bates.com              s/ Scott Tift




                                    3
  Case 1:18-cv-00033 Document 241 Filed 04/01/19 Page 3 of 3 PageID #: 6773
